
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


AMENDMENT NO. 1

TO THE

HALCÓN RESOURCES CORPORATION

2016 LONG-TERM INCENTIVE PLAN


        This Amendment No. 1 (this "Plan Amendment") to the Halcón Resources
Corporation 2016 Long-Term Incentive Plan (the "Plan") was approved and adopted
by the Board of Directors of Halcón Resources Corporation (the "Company") on
February 28, 2017, subject to approval by the Company's stockholders. On
March 6, 2017, stockholders holding a majority of the Company's outstanding
voting stock, as of such date, authorized and approved this Plan Amendment by
written consent. In accordance with Section 228 of the Delaware General
Corporation Law, the Company mailed a definitive information statement to all
stockholders of record, which serves as notice (the "Notice") of the taking of a
corporate action without a meeting by less than unanimous written consent of the
Company's stockholders. This Plan Amendment, pursuant to the rules and
regulations promulgated by the Exchange Act, to which the Company is subject,
shall be effective on April 6, 2017, being on or about 20 calendar days
following the Notice, as follows:

        1.     The first sentence of Section 1.3 of the Plan is hereby deleted
in its entirety and replaced with the following:

"Subject to the limitations set forth herein, Awards may be made under this Plan
for a total of 19,000,000 shares of the Company's Common Stock."

        2.     Section 4.1(a)(ii) of the Plan is hereby deleted in its entirety
and replaced with the following:

"(ii) the maximum aggregate number of shares that may be issued under the Plan
through Incentive Stock Options is 19,000,000.

        3.     Section 4.1(b) of the Plan is hereby deleted in its entirety and
replaced with the following:

"(b) Subject to Article XII, the aggregate number of shares of Common Stock made
subject to the grant of Restricted Stock Awards, Restricted Stock Unit Awards,
Performance Unit Awards, Performance Bonus Awards, Stock Awards and Other
Incentive Awards to any Eligible Employee in any calendar year which are
intended to constitute "performance-based compensation" within the meaning of
Section 162(m) of the Code may not exceed 19,000,000."

        In all other respects, the Plan remains unchanged and in full force and
effect.

        IN WITNESS WHEREOF, this Amendment No. 1 to the Plan has been executed
to be effective as of April 6, 2017.



    HALCÓN RESOURCES CORPORATION
 
 
By:
 
/s/ FLOYD C. WILSON


--------------------------------------------------------------------------------

Floyd C. Wilson
Chairman of the Board, Chief Executive Officer and President

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



AMENDMENT NO. 1 TO THE HALCÓN RESOURCES CORPORATION 2016 LONG-TERM INCENTIVE
PLAN
